Citation Nr: 1328277	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision drafted by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the Veteran's claim for 
service connection for degenerative joint disease of the 
right knee and assigned a 10 percent rating effective as of 
January 22, 2008-the date of the Veteran's claim.

The Veteran was scheduled to present testimony at the 
Board's Central Office in Washington, DC, before a Veterans 
Law Judge in July 2013.  However, the Veteran failed to 
report to the hearing.  As the record does not contain 
further explanation as to why the Veteran failed to report 
to the hearing, or a request to reschedule the hearing, the 
Board deems the Veteran's request for such a hearing to be 
withdrawn.


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee 
has been productive of pain with extension to 0 degrees and 
flexion to no less than 90 degrees including on repetition, 
without clinical evidence of ankylosis, recurrent 
subluxation or lateral instability, dislocated or removed 
semilunar cartilage, nonunion or malunion of the tibia and 
fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 
4.71a Diagnostic Code (DC) 5010-5260 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

This claim arises from a disagreement with the initial 
disability rating that was assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues, including VA treatment records and 
examination reports, has been obtained.

A VA medical opinion will be considered adequate if it (1) 
is based upon consideration of the Veteran's prior medical 
history, (2) describes the disability in sufficient detail 
so that the Board's "'evaluation of the claimed disability 
will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 
405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 
124 (1991)), and (3) "supports its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 
124 (2007).  The Board finds that the March 2008 and August 
2012 VA examination reports are adequate because the 
examiners discussed the Veteran's medical history, described 
the service-connected right knee disability in sufficient 
detail, and supported all conclusions with analysis and, 
where possible, objective test results.

The Veteran has not indicated there are any additional 
records that VA should seek to obtain on his behalf.  Thus, 
the Board finds that VA made reasonable efforts to satisfy 
its duty assist and to obtain evidence necessary to 
substantiate the Veteran's claim.  No further assistance to 
develop evidence is required.

Analysis

The Veteran contends that his right knee disability warrants 
a higher initial rating.  In his October 2008 notice of 
disagreement, the Veteran asserted that his right knee 
degenerative joint disease is moderate in severity, and that 
this warrants a 20 percent disability rating.  As evidence, 
the Veteran included documentation of May 2008 VA x-rays of 
his right knee, which a VA radiologist interpreted as 
showing "Moderate tricompartmental degenerative arthritis.  
Right knee otherwise negative."  A copy of this document 
also exists in the Veteran's VA treatment records obtained 
from the Hampton, Virginia, VA Medical Center; its veracity 
is undisputed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged ratings" is required.  
Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, 
the Court clarified that although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Instead, the Mitchell Court explained that pursuant 
to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations 
of functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance (38 C.F.R. §§ 
4.40), as well as less or more movement than is normal, 
weakened movement, excess fatigability, and pain on movement 
(as well as swelling, deformity, and atrophy) that affects 
stability, standing, and weight-bearing (38 C.F.R. § 4.45).  
Thus, functional loss caused by pain must be rated at the 
same level as if the functional loss were caused by any of 
the other factors cited above.  Therefore, in evaluating the 
severity of a joint disability, VA must determine the 
overall functional impairment due to these factors.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's degenerative joint 
disease of the right knee at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5010, as of January 22, 2008-
the date of the Veteran's claim.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  Diagnostic 
Codes (DCs) 5003 and 5010, for evaluation of degenerative 
and traumatic arthritic changes, are applicable to the knee.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 
5010 applies to traumatic arthritis and provides that such 
is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 
5003.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of compensable limitation of motion, 
a 20 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where 
there is X-ray evidence of involvement of two or more major 
joints, or two of more minor joint groups without 
exacerbations.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight; a 20 percent evaluation if it is moderate; or, a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 
45 degrees and a 20 percent evaluation is assigned if 
flexion is limited to 30 degrees.  Flexion that is limited 
to 15 degrees is evaluated as 30 percent disabling.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with extension limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 
percent rating.  Extension limited to 45 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

A rating of 20 percent applies where there is malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A rating of 30 percent applies where there is malunion of 
the tibia and fibula with marked knee or ankle disability.  
A rating of 40 percent applies where there is nonunion of 
the tibia and fibula, with loose motion requiring a brace.  
38 C.F.R. § 4.71a, DC 5262.

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), DC 5258 (which provides for a 20 
percent rating for dislocated, semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint), and 5259 (which provides for a 10 percent rating for 
symptomatic removal of the semilunar cartilage).

VA's General Counsel has clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a zero-percent rating under those codes.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 and DC 
5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has 
more recently held that separate ratings are also available 
for limitation of flexion and limitation of extension under 
DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The 
knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2012).

At his March 2008 VA examination, the Veteran reported 
experiencing pain in his right medial knee when running, 
jumping, carrying over 20 pounds, bending, lifting, and 
climbing stairs.  The VA examiner found that the Veteran had 
right knee flexion to 90 degrees, with pain at 115 degrees-
suggesting that the values were transposed.  The Veteran had 
right knee extension to 0 degrees.  The examiner found that 
joint function was additionally limited by pain and lack of 
endurance on repetitive use, but that they additionally 
limited the joint function by 0 degrees.  The examiner 
further found that the Veteran had no subluxation, and that 
testing of the stability of the ligaments of his right knee 
was within normal limits.  The VA examiner diagnosed the 
Veteran with right knee and patella degenerative joint 
disease.  He found that the Veteran is able to do activities 
of daily living (ADLs).

At his August 2012 VA examination, the Veteran reported 
missing three or four days of work two years ago due to a 
flare-up of his right knee symptoms.  The VA examiner found 
that the Veteran had right knee flexion to 130 degrees, 
including after repetitive use testing, with pain at 130 
degrees.  The Veteran had right knee extension to 0 degrees, 
including after repetitive use testing, with no objective 
evidence of painful motion.  The examiner further found that 
the Veteran had no subluxation or lateral instability, and 
no meniscal (semilunar cartilage) conditions or surgical 
procedures for a meniscal condition.  The VA examiner 
diagnosed the Veteran with degenerative joint disease of the 
right knee.  She found that the Veteran's knee condition 
does not impact his ability to work.

After reviewing all of the clinical evidence and subjective 
complaints since the effective date of service connection, 
the Board finds that the preponderance of the evidence shows 
that an initial disability evaluation in excess of 10 
percent for the Veteran's degenerative joint disease of the 
right knee is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.  At its most limited, the 
Veteran's right knee had extension to 0 degrees and flexion 
to no less than 90 degrees including on repetition.  VA 
examiners expressly found no subluxation or lateral 
instability of the Veteran's right knee.  Additionally, the 
August 2012 VA examiner found no dislocated or removed 
semilunar cartilage.  There is no lay or medical evidence to 
support findings of either nonunion or malunion of the tibia 
and fibula, or genu recurvatum.  Range of motion and other 
pertinent test results preclude any finding of ankylosis of 
the right knee.  The findings of record do not show x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Consequently, a disability rating in excess 
of 10 percent for the Veteran's right knee disability is not 
warranted.

The Board has carefully considered the Veteran's 
contentions, including his October 2008 notice of 
disagreement in which he asserted that his right knee 
degenerative joint disease warrants a 20 percent disability 
rating based on a May 2008 VA radiologist's finding of 
"Moderate tricompartmental degenerative arthritis.  Right 
knee otherwise negative."  The Veteran appears to have 
conflated two distinct rating codes pertaining to the knee-
DC 5010, which pertains to arthritis, and DC 5257, which 
pertains to other impairments of the knee including 
recurrent subluxation or lateral instability.  The May 2008 
VA radiologist found that the Veteran had moderate 
tricompartmental degenerative arthritis-this finding 
qualifies the Veteran for a rating under DC 5010.  However, 
the Veteran appears to have read the word "Moderate" as 
qualifying him for a 20 percent rating under DC 5257, in 
which moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  However, both the March 2008 
and August 2012 VA examiners expressly found no subluxation 
or lateral instability of the Veteran's right knee; 
therefore, the 20 percent rating under DC 5257 does not 
apply in this instance.  The Board appreciates the Veteran's 
honest disagreement with his assigned rating based on the 
May 2008 VA radiologist's use of the word "moderate," and 
the complexity of the diagnostic codes pertaining to the 
knees.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled 
to an extra-schedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

Here, the applicable rating criteria adequately contemplate 
the manifestations of the Veteran's degenerative joint 
disease of the right knee.  The rating criteria are 
therefore adequate to evaluate the right knee and referral 
for consideration of an extraschedular rating is not 
warranted.  Moreover, even if the established schedular 
criteria are found to be inadequate to describe the severity 
and symptoms of the Veteran's right knee disability, this 
case does not present other indicia of an exceptional or 
unusual disability picture, such as marked interference with 
employment or frequent periods of hospitalization.  The 
occurrence of an incident in which the Veteran missed at 
most 4 days due to his right knee disability two years ago 
does not rise to the level of marked interference with 
employment, and there is no evidence of an exceptional or 
unusual disability picture such as frequent periods of 
hospitalization.  The Board thus finds that referral for 
consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held 
that a total disability rating based on individual 
unemployability (TDIU) is a part of a claim for increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a 
Veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2001) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Veteran has not reported unemployability due to 
his degenerative joint disease of the right knee, and the 
August 2012 VA examiner found that the Veteran's knee 
condition(s) does not impact his ability to work; thus, TDIU 
is not raised by the record.


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


